Citation Nr: 0614284	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  06-04 828	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation greater than 20 percent for 
service-connected bilateral high frequency hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had honorable active service from September 1942 
to November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation for 
the veteran's service-connected bilateral high frequency 
hearing loss to 20 percent, effective November 16, 2004.  The 
veteran subsequently perfected this appeal. 

In April 2006, the Board granted the veteran's motion to have 
his appeal advanced on the docket pursuant to 38 C.F.R. § 
20.900(c) (2005).


FINDING OF FACT

The objective findings associated with the veteran's 
bilateral high frequency hearing loss show that the average 
pure tone threshold of the veteran's right and left ears are 
69 and 65 decibels, respectively, and that the veteran's 
speech recognition abilities in the right and left ears are 
80 and 88, respectively, indicating hearing acuity at Level V 
for each ear from Table VIa. 


CONCLUSION OF LAW

The criteria for an evaluation greater than 20 percent for 
service-connected bilateral high frequency hearing loss have 
not been satisfied.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 
6100, 4.86 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The veteran was provided with the notice required by the VCAA 
by a letter dated May 2005.  The originating agency informed 
the veteran of the evidence required to substantiate his 
claim, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  It 
specifically noted the elements necessary to establish 
service connection, and essentially made the veteran aware 
that he should submit any evidence he had that pertained to 
his claim.  Therefore, the Board finds that he was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, private and VA medical reports, which will be 
addressed as pertinent.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim, 
and the Board is unaware of any such evidence.  In response 
to VA's May 2005 letter, the veteran informed VA in June 2005 
that he had no additional evidence to submit, waived VA's 
mandatory 60 day waiting period to adjudicate his claim, and 
requested expedited handling.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to this 
claim.

The notice was provided to the veteran prior to the initial 
adjudication, and he has not been prejudiced by the timing or 
content of the notice.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time. 

In light of the Board's denial of the veteran's increased 
rating claim, no initial disability rating or effective date 
matter arises, and, in light of the ultimate denial of the 
service connection claim, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claim.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-149 (2001) (discussion of all evidence 
by Board not required when Board supports decision with 
thorough reasons and bases regarding relevant evidence).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The schedular ratings are intended to 
compensate impairment in earning capacity due to service-
connected disorders.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

The Board has reviewed the veteran's claim in light of the 
history of the disabilities since onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 cycles per 
second (Hertz).  38 C.F.R. § 4.85 (2005).  To evaluate the 
degree of disability from service-connected defective 
hearing, the provisions of Section 4.85 establish eleven 
auditory acuity levels from Level I for essentially normal 
acuity to Level XI for profound deafness.  Tables VI and VII 
(Diagnostic Code 6100), as set forth in Section 4.85, are 
used to calculate the rating to be assigned.  Table VI or VIA 
may be used (whichever results in the higher numeral) when a 
veteran's pure tone thresholds at 1000, 2000, 3000 and 4000 
Hertz are all at least 55 decibels, indicating an exceptional 
pattern of hearing impairment.  38 C.F.R. § 4.86(a) (2005).  

The assignment of a disability rating for hearing impairment 
is derived by a purely mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The objective results of a June 2005 VA audiological 
evaluation show that the veteran's pure tone thresholds, in 
decibels, are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
70
70
70
LEFT
55
60
60
70
70

The average pure tone threshold in the right ear is 69 
decibels; in the left ear, 65 decibels.  38 C.F.R. § 4.85(d) 
(the sum of the thresholds at 1000, 2000, 3000 and 4000 
divided by four).  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and 88 
percent in the left ear.  Applying these results to Table VI, 
the veteran has level IV hearing in the right ear and level 
III hearing in the left ear, resulting in a 10 percent 
rating, when these results are applied to Table VII.  Because 
the veteran's pure tone threshold at each of 1000, 2000, 3000 
and 4000 Hertz is at least 55 decibels, his hearing acuity 
may be derived from the pure tone averages only, using Tables 
VIA and VII under Section 4.85.  38 C.F.R. 4.86(a) (2005) 
(exceptional patters of hearing impairment).  Here, the pure 
tone threshold averages of 69 and 65 result in level V 
hearing in each ear and combine to produce a disability 
evaluation of 20 percent, the veteran's current evaluation.  
Since this results in the higher numeral for each ear, it 
will be used.  See 38 C.F.R. § 4.86.  

In support of his claim, the veteran submitted the results of 
a privately administered hearing test in September 2004.  The 
pure tone results, in decibels, are as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
60
NT
60
LEFT
45
50
55
NT
60
The average pure tone threshold in the right ear was 58 
decibels; in the left ear, 55 decibels.  38 C.F.R. § 4.85(d).  
Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 percent in the left ear.  
Whether Table VI or VIa is utilized, an evaluation greater 
than 20 percent is no met.  In fact, the left ear does not 
exhibit an exceptional pattern of hearing loss and even 
considering  his right ear hearing acuity, using Table VIa is 
level IV, his left ear hearing acuity is derived from Table 
VI and is level I.  Thus, the level of hearing loss as 
reflected in Table VII warrants only a noncompensable rating.  
The Board notes that the private test report does not 
indicate whether a Maryland CNC speech discrimination test 
was given, a VA requirement.  38 C.F.R. § 4.85(a).

The veteran contends that the use of a soundproof room for 
his June 2005 VA hearing test precluded evaluation of his 
hearing "under the ordinary conditions of life."  However, 
as the veteran acknowledged in his appellate brief, a VA 
procedural handbook requires that VA hearing tests be 
conducted in soundproof rooms.  Therefore, the Board finds 
that conducting the June 2005 VA hearing test in a soundproof 
room was appropriate. 

The veteran also maintains that had the VA hearing test been 
conducted under the ordinary conditions of life, the results 
would demonstrate his entitlement to an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2005).  Extraschedular ratings 
are available to accord justice, where mechanical application 
of the schedular evaluations are inadequate.  38 C.F.R. § 
3.321(b)(1); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
An exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization may provide a basis for 
an extraschedular rating.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  There is no evidence of 
record indicating that the veteran's hearing loss markedly 
interferes with employment or results in hospitalization, and 
no evidence of an exceptional or unusual disability picture 
that renders application of the standard rating schedule 
impractical.  See 38 C.F.R. § 4.10 (2005).  Therefore, an 
extraschedular evaluation is not warranted in this case.  

The veteran also asserts entitlement to a special monthly 
compensation rating (SMC).  38 U.S.C.A. § 1114 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.350 (2005).  However, entitlement 
to an SMC for hearing loss requires complete deafness in one 
or both ears.  38 C.F.R. § 3.350(a)(5).  In the absence of 
such evidence of record, an SMC is not warranted.

The veteran suggests that the unavailability of his VA claims 
file during the June 2005 VA hearing test rendered the test 
inadequate.  The examination was for the purpose of 
determining the current severity of the veteran's hearing 
loss in connection with his claim for an increased rating.  
On review, the Board finds that the VA hearing test results 
contain all findings necessary for rating the current 
severity of the veteran's disability. 

After consideration of all the evidence, the Board finds that 
the current 20 percent rating for the veteran's bilateral 
high frequency hearing loss represents the correct 
application of the rating schedule to the audiometric 
results.
  
As the preponderance of the evidence weighs against the grant 
of an increased rating for bilateral high frequency hearing 
loss, the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); see 38 
C.F.R. § 3.102 (2005); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

An evaluation greater than 20 percent for the service-
connected bilateral high frequency hearing loss is denied.


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


